DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks in view of Henry, Sun and Perez.

Note Fairbanks panels as shown in Fig. 1 with slots 12 and 14 as claimed which are used to form a polygonal fenced-in game playing area as shown in Figs. 1 and 6.  Further, Henry teaches hand holes see Figure 1 noting item 22 and 2:59-68.  Although Henry may not explicitly teach multiple hand holes reference In re Harza.  Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fairbanks with the hand holes of Henry to all easy carrying of the wall or barrier.  (See 2:59-68)  Sun teaches an octagonal shaped playing area (See Figure 1).  Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the examiner considers making the shape of the playing area octagonal as matter of design choice, absent persuasive evidence that such configuration was significant at the time of the invention, which one of ordinary skill in the art would have found obvious at the time of the invention.  Perez teaches a play area having a length and a height.  (See 5:29-33)  Although the specific length and height are not disclosed, the inclusion of a height and length implies that specific values for such are well known in the art.  The examiner notes that the height and length is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Fairbanks to have a length of 96 inches and a height of 27 inches for the panels to obtain optimal ranges by routine experimentation.

Claim(s) 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Henry and Perez.  Note Elliott’s panels 152 and 190 as shown in Figs. 2 and 4 with slots 200 and 202 and a recess in Fig. 4 which may extend downward from a top edge depending on how the panel is oriented.  The Figs. 2 and 4 panels are inherently capable of being configured as claimed with other like panels.  Further, Henry teaches hand holes see Figure 1 noting item 22 and 2:59-68.  Although Henry may not explicitly teach multiple hand holes reference In re Harza.  Additionally, reference In Re Harza where it was held that the mere duplication of parts .

Claims 1, 5-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Fairbanks, Henry, Sun and Perez.  Elliott, (Fig. 72 embodiment) discloses a plurality of panels with upward and downward open slots so that the panels may be fitted together in an enclosed polygon shaped area which may include a hexagonal or octagonal area, (Col. 19, ¶3).  Such an area may be considered a playing area or a “Ga-ga pit.”  Elliott does not disclose an upward and downward slot on each panel as can be seen in Figs. 68-71.  However, it is known when providing such panels to form a play structure to provide every panel with an upward and downward slot as disclosed by Fairbanks at Fig. 6 for example.  Further, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the examiner considers making the shape of the playing area octagonal as matter of design choice, absent persuasive evidence that such configuration was significant at the time of the invention, which one of ordinary skill in the art would have found obvious at the time of the invention.  Perez teaches a play area having a length and a height.  (See 5:29-33)  Although the specific length and height are not disclosed, the inclusion of a height and length implies that specific values for such are well known in the art.  The examiner notes that the height and length is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable .

Regarding claims 5-7 and the claimed recess note Elliott’s recess 351 which may be oriented so that it extends from alternatively either a top or bottom of the panel depending on which edge of the panel faces downwardly.  Such a recess is inherently capable of being used as an entry location or a goal opening.

Response to Arguments
The applicant argues for the patentability of the newly amended claim limitations.  The examiner points the applicant to the grounds of rejection supra for as to how the examiner views the cited art of record to teach such claim limitations.  With regards to the dimensions of the panels, the cited art of record inherently has dimensions for the panel sizes.  The ability to optimize such size per In re Aller renders the claimed size obvious in view of the cited art of record.  With regards to the shape of the panel structures.  The Sun reference clearly shows an octagonal shape.   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the shape such as an 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711